Matter of Thompson v Board of Directors (2017 NY Slip Op 08445)





Matter of Thompson v Board of Directors


2017 NY Slip Op 08445


Decided on November 30, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 30, 2017

Renwick, J.P., Manzanet-Daniels, Mazzarelli, Kahn, Moulton, JJ.


5086 261117/14

[*1]In re Charlene Thompson, Petitioner-Appellant,
vBoard of Directors, et al., Respondents-Respondents.


Charlene Thompson, appellant pro se.
Boyd Richards Parker Colonnelli, P.L., New York (Bryan J. Mazzola of counsel), for respondents.

Appeal from order, Supreme Court, Bronx County (Julia I. Rodriguez, J.), entered on or about December 17, 2015, which denied petitioner's motion for, in effect, reargument of her ex parte application for an order to show cause seeking, in effect, reargument of respondents' motion to dismiss the petition brought pursuant to CPLR article 78, and denied her motion for reargument of respondents' motion, unanimously dismissed, without costs, as taken from a nonappealable order.
No appeal lies from an order denying reargument (D'Andrea v Hutchins, 69 AD3d 541 [1st Dept 2010]).
We note that, since petitioner did not appeal from the order granting respondents' motion to dismiss the petition, her arguments addressed to that determination are not properly before us (id.).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 30, 2017
CLERK